                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION




HARDI NORTH AMERICA, INC.                                                             PLAINTIFF

vs.                                                    CIVIL ACTION NO. 4:18-cv-083-JMV

CHARLES JOSEPH SCHINDLER II
a/k/a CHARLES SCHINDLER;
CHARLOTTE ASHLEY SCHINDLER, a/k/a
CHARLOTTE FLEMMONS, a/k/a ASHLEY ROBERTSON;
DELTA SOUTHERN CHEMICAL COMPANY, LLC; and, LLC; and
SOUTHERN GULF COAST FUEL, LLC                                                     DEFENDANTS




                                ORDER CONTINUING TRIAL

       This matter is before the court upon the oral motion of the parties to continue the trial date

in this matter. The court, having considered the motion, finds that it is well taken and is hereby

GRANTED. The trial date will be reset, if necessary, following November’s status conference.

       SO ORDERED this, Tuesday, July 30, 2019.



                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
